Citation Nr: 0618927	
Decision Date: 06/28/06    Archive Date: 10/21/08

DOCKET NO.  04-34 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel



INTRODUCTION

The veteran served on active duty from December 1971 to 
August 1973.

This case comes before the Board of Veterans? Appeals on 
appeal from an adverse rating decision by the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veterans Veterans Affairs (VA).

The veterans representative phrased the issue on appeal as entitlement to service connection for an acquired psychiatric disorder described as dual-diagnosis PTSD and bipolar disorder.  A claim of entitlement to service connection for bipolar disorder was denied by final RO decision dated January 2003.  That issue is not currently on appeal before the Board, and is referred to the RO for appropriate action.  


REMAND

The veteran claims entitlement to service connection to PTSD.  He primarily contends that his PTSD stems from an in-service motor vehicle accident for which he is in receipt of awards for service connection for loss of teeth 7-9, a left thigh laceration with peripheral neuropathy and a seizure disorder secondary to his head trauma.  He has provided conflicting accounts regarding the circumstances of his motor vehicle accident ranging from being unconscious at the time of the accident to recalling being pinned under the vehicle while it was on fire.  There is a difference of opinion from the VA clinicians and a VA examiner in May 2004 as to whether the in-service motor vehicle accident serves as a stressor supporting a PTSD diagnosis.

Additional records in the possession of a federal agency need to be associated with the claims folder.  Efforts should be made to obtain the line of duty determination for the veterans in-service motor vehicle accident and all medical and legal documents associated with the veterans worker compensation claim with the United States Postal Service.  38 C.F.R. § 3.159(c)(2) (2005).  Upon receipt of these records, the veteran should be afforded VA psychiatric examination, with benefit of review of the claims folder, to determine the nature and etiology of his PTSD.  38 U.S.C.A. § 5103A(d) (West 2002).  See Schroeder v. Brown, 6 Vet. App. 220, 225 (1994) (medical examination report must consider the records of prior medical examinations and treatment in order to assure a fully informed examination).

Accordingly, this case is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C., for the following action:

1.  Obtain the following records in the possession of a federal agency:
	a) the line of duty determination concerning the veterans in-service motor vehicle accident in May 1972;
	b) complete VA clinic records since March 2003; and 
	c) all medical and legal documents associated with the veterans worker compensation claim with the United States Postal Service.

2.  Thereafter, schedule the veteran for psychiatric examination in order to determine the nature and etiology of his PTSD.  The claims folder should be provided to the examiner.  The examiner should be requested to provide findings and opinion to the following questions:
	a) whether the veteran manifests PTSD; and, if so
	b) whether any in-service event, or event(s), is productive of PTSD; and
	c) reconcile this opinion with that of the VA clinicians and the VA mental disorders examination report in May 2004.

3.  Thereafter, readjudicate the claim on appeal.  If any benefit sought on appeal remains denied, the veteran and his representative should be provided a supplemental statement of the case (SSOC) and an appropriate time to respond thereto.  

Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if appropriate.  The veteran need take no action until otherwise notified, but he may furnish additional evidence and argument while the case is in remand status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995).  The purpose of this REMAND is to obtain additional information and to ensure due process of law.  No inference should be drawn regarding the final disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2005).


